DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8, and 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Okazaki, US 2008/0240694, in view of Tomosada, US 2009/0034956.
In regard to claim 1, Okazaki, US 2008/0240694, discloses an electronic device comprising: 
a first operation member (see figure 1, elements AR1, 82-86 and C1-C3) which is operable by a thumb of a hand holding a first grip portion provided along a first side on a first surface of the electronic device (see para 42-55); 

at least one memory (see figure 4, element 135 and para 86) and at least one processor (see figure 4, element 101 and para 72) which function as: 
a control unit configured to perform control so as to execute a predetermined function in accordance with an operation to the first operation member (see para 43) and to execute the predetermined function in accordance with an operation to the second operation member (see para 65-68).
The Okazaki reference does not specifically discloses in a case where operations to both the first operation member and the second operation member are made, to execute the predetermined function in accordance with the operation to the first operation member without responding to the operation to the second operation member.
Tomosada, US 2009/0034956, discloses an imaging device with first and second operation members where operations to both the first operation member and the second operation member are made, to execute the predetermined function in accordance with the operation to the first operation member without responding to the operation to the second operation member (see abstract and para 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify Okazaki, US 
In regard to claim 2, Okazaki, US 2008/0240694, in view of Tomosada, US 2009/0034956, discloses the electronic device according to claim 1.  The Okazaki reference discloses wherein a touch operation to the first operation member and a touch operation to the second operation member are allowed, and the control unit performs control so as to execute the predetermined function in accordance with a touch operation to the first operation member (see para 42-55) and to execute the predetermined function in accordance with a touch operation to the second operation member (see para 66-68).
In regard to claim 3, Okazaki, US 2008/0240694, in view of Tomosada, US 2009/0034956, discloses the electronic device according to claim 2.  The Okazaki reference discloses wherein a depressing operation to the first operation member and a depressing operation to the second operation member are allowed, and the control unit performs control so as to execute a second function that is related to the predetermined function in accordance with a depressing operation to the first operation member (see para 42-55) and to execute the second function in accordance with a depressing operation to the second operation member (see para 66-68).
In regard to claim 4, Okazaki, US 2008/0240694, in view of Tomosada, US 2009/0034956, discloses the electronic device according to claim 1.  The Tomosada 
In regard to claim 5, Okazaki, US 2008/0240694, in view of Tomosada, US 2009/0034956, discloses the electronic device according to claim 1.  The Okazaki reference discloses wherein the second operation member is disposed at a position closer to an opposite-side end that is an end of the first side and is opposite to an end where the first operation member is located than to the end where the first operation member is located (see figure 3).
In regard to claim 6, Okazaki, US 2008/0240694, in view of Tomosada, US 2009/0034956, discloses the electronic device according to claim 1.  The Okazaki reference discloses wherein the predetermined function is a function for moving an indicator displayed on a display (see para 43).
In regard to claim 8, Okazaki, US 2008/0240694, in view of Tomosada, US 2009/0034956, discloses the electronic device according to claim 1.  The Okazaki reference discloses wherein the electronic device is an imaging apparatus including an image sensor (see para 34).
In regard to claim 11, Okazaki, US 2008/0240694, in view of Tomosada, US 2009/0034956, discloses the electronic device according to claim 8.  The Okazaki reference discloses further comprising 

the first operation member (see figure 1, element 83) and the second operation member (see figure 1, element 73) are disposed on the first surface, 
the first grip portion and the second grip portion are disposed on a second surface on an opposite side to the first surface (see figures 1 and 3), and 
the first operation member is disposed at a position that is closer to the first shutter button than the second operation member is (see figure 1).
In regard to claim 12, Okazaki, US 2008/0240694, in view of Tomosada, US 2009/0034956, discloses the electronic device according to claim 11.  The Okazaki reference discloses further comprising a second shutter button (see figure 3, element 79) at a position where the second shutter button is operable by an index finger of a hand holding the second grip portion, wherein the second operation member is disposed at a position that is closer to the second shutter button than the first operation member is (see figure 3 and para 66).
In regard to claim 13, Okazaki, US 2008/0240694, in view of Tomosada, US 2009/0034956, discloses the electronic device according to claim 12.  The Tomosada reference discloses wherein the control unit performs control so as to not execute the predetermined function even when an operation to the first operation member is not performed and an operation to the second operation member is performed during an operation of the first shutter button (see para 14).
In regard to claim 14, Okazaki, US 2008/0240694, in view of Tomosada, US 2009/0034956, discloses the electronic device according to claim 12.  The Tomosada 
In regard to claim 15, Okazaki, US 2008/0240694, in view of Tomosada, US 2009/0034956, discloses the electronic device according to claim 1.  The Okazaki reference discloses wherein the first operation member and the second operation member are different operation members independent of each other (see figure 1).
In regard to claim 16, Okazaki, US 2008/0240694, in view of Tomosada, US 2009/0034956, discloses the electronic device according to claim 1.  The Okazaki reference discloses wherein both the first operation member and the second operation member are operation members which are not touch panels and which do not have a display function (see figure 1).
In regard to claim 17, since Okazaki, US 2008/0240694, in view of Tomosada, US 2009/0034956, discloses the electronic device and its operation as described above in regard to claim 1, the control method of claim 17 is also disclosed (see claim 1 above).  
In regard to claim 18, since Okazaki, US 2008/0240694, in view of Tomosada, US 2009/0034956, discloses the electronic device and its operation as described above in regard to claim 1, the computer readable medium of claim 18 is also disclosed (see claim 1 above).  

Allowable Subject Matter
Claims 7, 9, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2019/0141258, discloses an imaging device with a touch operation member.  US 20160361641, discloses an electronic device with multiple operation sections.  US 2020/0073205, discloses an imaging device that can control focusing with either of two operation members.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369.  The examiner can normally be reached on Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs